LYONS, Judge,
delivered the resolution of the Court. That there was no error in the judgment of the District Court, and, therefore, that it was to be affirmed: He added, that speaking for himself only, he saw no foundation for the appeal. That a single letter at the end of a word was omitted in the survey and patent, which ought not to affect the case; because it could make no difference, in substance, whether line or lines was used; for, still the same course was intended, and necessarily to be pursued, in order to complete the figure. Consequently, that he concurred with the rest of the Court, that the judgment ought to be affirmed.
Judgment affirmed.